On Petition to Rehear.
McAmis, P. J.
Joe Y. Williams, Trustee, and Zella Armstrong, as next friend, have filed a joint petition to rehear.
Zella Armstrong’s petition to intervene was dismissed because the interest which she sought to protect was already being represented by a guardian ad litem and because her petition disclosed that she was acting in part *288to permit Memorial Park an opportunity to bid on the property. Either of these grounds is sufficient to sustain the action of the Chancellor. If she had no right to intervene (and we adhere to our ruling on that question) Zella Armstrong has no right to complain of any action of the Chancellor and her petition to rehear must be dismissed.
The petition concedes that the original bill was properly filed by the Administrator and as held in our former opinion this gave the Court jurisdiction over the undivided interest of the intestate. Under Nashville Trust Company v. Lebeck cited in our opinion the court acquired jurisdiction of the interest of Elizabeth Yowell irrespective of any criticism that might be leveled against the bill as amended. Having acquired jurisdiction of both interests we conceive of no reason why the Court could not decree a sale of the property as a whole, especially in view of the proof that it was to the interest of all parties to do so. We are not cited to any authority holding that sales of property in proceedings of this nature must be public or that private sales approved by the Chancellor are void and we know of no authority so holding. Since claims will be paid in full this, it seems to us, is the only conceivable interest a creditor could have.
It was our intention to overrule all assignments and they may be treated as overruled.
Costs incident to filing the petition to rehear are taxed to petitioners.
Hale, J., concurs.